Third District Court of Appeal
                               State of Florida

                      Opinion filed December 22, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1225
                       Lower Tribunal No. 16-25456
                          ________________


                            Heather Mignott,
                                  Appellant,

                                     vs.

                            Garfield Mignott,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Bernard S.
Shapiro, Judge.

     Cain & Snihur, LLP, and May L. Cain, for appellant.

     The Joseph Firm, P.A., and Marck K. Joseph, for appellee.


Before EMAS, LINDSEY and GORDO, JJ.

     PER CURIAM.
      Appellant, Heather Mignott (“Mother”), appeals a supplemental final

judgment of dissolution of marriage, which incorporated and relied on an

order granting the petition of Appellee, Garfield Mignott (“Father”), to

relocate to Missouri. We have jurisdiction. Fla. R. App. P. 9.030(b)(1)(A).

As the trial court failed to make the requisite statutory findings when

granting the petition to relocate, we reverse and remand for a new

evidentiary hearing before a successor judge. 1

             FACTUAL AND PROCEDURAL BACKGROUND

      Heather and Garfield Mignott were married in 2010. They had one

child during the marriage.     In October 2016, Mother filed a petition for

dissolution of marriage.     Mother and Father originally shared parental

responsibility of the minor child. Father, however, was given custody of the

minor child after Mother was arrested for aggravated assault in May 2017.

The proceedings were bifurcated in July 2019 after Mother became

pregnant by another relationship. The trial court entered a final judgment

on the dissolution of marriage and disestablishment of paternity of the

unborn child. The remaining issues of alimony, child support, custody and

timesharing were set for a non-jury trial.


1
  Mother raises four additional arguments against the supplemental final
judgment, each of which we find to be without merit and decline to discuss
further.

                                       2
      On September 6, 2019, Father filed a petition to permit relocation

with the minor child pursuant to section 61.13001, Florida Statutes, to

which Mother objected. The arguments regarding the petition for relocation

and Mother’s objection were heard by the trial court at the non-jury trial on

the remaining issues of the dissolution. The trial court granted the father’s

petition to relocate, stating:

      The petition to relocate from Colorado to Missouri is granted.
      I’m signing an order tonight. It’s not the final order because
      there is going to have to be a lot of detail – I’m doing this
      because [Father] has tickets to leave tomorrow morning at 7:00
      and I don’t want him to have a problem.

The trial court made no other oral or statutory findings, and never entered a

more detailed final order granting Father’s petition to relocate. This appeal

followed.

                                 LEGAL ANALYSIS

      “An order on a petition for relocation is reviewed for an abuse of

discretion.” Sanabria v. Sanabria, 271 So. 3d 1101, 1104 (Fla. 3d DCA

2019). A trial court’s decision to grant a petition to relocate “will be affirmed

if the statutory findings are supported by substantial competent evidence.”

Eckert v. Eckert, 107 So. 3d 1235, 1237 (Fla. 4th DCA 2013) (emphasis

omitted). Mother argues that the trial court reversibly erred by granting the




                                       3
relocation of the minor child without evaluating the statutory factors

contained in section 61.13001(7), Florida Statutes (2020). We agree.

      When reviewing an order on a petition to relocate, an appellate court

is limited to an abuse of discretion review based on whether the statutory

findings made by the trial court are supported by competent, substantial

evidence.    This necessitates that the trial court make such statutory

findings so that we may appropriately review them. See, e.g., Chalmers v.

Chalmers, 259 So. 3d 878, 879 (Fla. 4th DCA 2018) (“‘[T]he [appellate]

court reviews the trial court’s decision on a petition to relocate with a minor

child under an abuse of discretion standard. The trial court’s decision will

be affirmed if the statutory findings are supported by substantial competent

evidence.’” (quoting Cecemski v. Cecemski, 954 So. 2d 1227, 1228 (Fla.

2d DCA 2007))). In the instant case, the trial court granted Father’s petition

to relocate without making any findings as to the statutory factors in section

61.13001(7).

      Pursuant to section 61.13001(7), when a petition for relocation is

contested a court “shall evaluate all” of the statutory factors when making

its determination that the relocation is in the best interests of the child. See

§ 61.13001(7), Fla. Stat. (emphasis added); see also Rossman v. Profera,

67 So. 3d 363, 365 (Fla. 4th DCA 2011) (“Ultimately, the concern in a



                                       4
relocation determination is whether the relocation is in the best interests of

the child.”). Where a trial court makes no statutory findings, either oral or

written, our review is hampered. See Eckert, 107 So. 3d at 1237 (“This

court’s review is hampered, because the trial court made no findings of

fact, either oral or written, on any of the relevant factors involved in a

decision to grant or deny relocation.”). A trial court must be vigilant when

holding an evidentiary hearing which requires weighing statutory factors to

analyze its decision with clarity for the record. Moreover, attorneys as a

matter of practice should ask the court for either oral or written findings

and, if an unelaborated order is entered, should seek rehearing to request

a properly detailed order with clear statutory findings of fact be entered.

Despite the testimony provided at trial, nothing in the record shows that the

trial court evaluated any of the factors contained in the statute or made a

best interests determination. 2

      Reversed and remanded.


2
  While we would ordinarily relinquish jurisdiction to the trial court for it to
enter its more detailed final order, the original presiding Judge has retired.
Where “the trial court, in reaching its decision, would be required to assess
the credibility of the witnesses and to evaluate and determine the relative
weight to be accorded to the conflicting evidence, we cannot agree that the
preparation of an order making the requisite findings of facts is a
‘ministerial act’ that could be performed by a successor judge merely upon
a review of the hearing transcripts.” Krumholz v. Guardianship of H.K., 114
So. 3d 341, 343 n.4. (Fla. 3d DCA 2013).

                                       5